On Petition for Rehearing.
THURMAN, J.
Appellant has applied for a rehearing on the alleged grounds that there is no evidence of his negligence and that it is consistent with all the facts, and probable, that deceased ran his tricycle into appellant’s machine without his fault. Appellant cites authorities.
These same propositions and authorities are relied on in appellant’s former brief and were urged at the oral argument. They were carefully considered by the court and its conclusion thereon is reflected in the opinion handed down. Nothing new is presented in the application for a rehearing. It would add notMng to the weight of our opinion to again review the evidence and report our conclusions. The facts *273and circumstances are sufficiently reflected in the opinion to show that it is a case in which reasonable men might differ as to the defendant’s negligence. In such circumstances we have no power to determine what the fact is as a matter of law. In Newton v. R. R. Co., 43 Utah, 226, 134 Pac. 570, the correct rule is stated:
"All that cam be said is that, unless the question of negligence is free from doubt, the court cannot pass upon it as a question of law; that is, if after considering all the evidence and the inferences that may be deduced therefrom the court is in doubt whether reasonable men, in viewing and considering all the evidence, might arrive at different conclusions, then this very doubt determines the question to be one of fact for the jury and not one of law for the court.”
The application for a rehearing is denied.
FRICK, C. J., and McCARTY, CORFMAN, and GIDEON, JJ., concur.